DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 are pending in the application and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gimbres (US 2008/0010973 A1) hereinafter Gimbres and Wagner et al. (US 2013/0158834 A1) hereinafter Wagner.
Claim 1:
Gimbres discloses an engine system comprising: an engine; [Gimbres: Para. 0062] one or more sensors each configured to sense one or more parameters related to operation of the engine; and [Gimbres: Para. 0062-0065 and Fig. 2, Items "DA," "TEGR," "MCI," "P," "Q," 50, 52, & 58] the controller is configured to send control signals to the engine to control operation of the engine, the controller is configured to 
Gimbres doesn’t explicitly disclose
However, Wagner does disclose
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gimbres with the disclosure of Wagner to minimize the number of required sensors.
Claim 7:
Gimbres and Wagner, as shown in the rejection above, discloses all the limitations of claim 1.
Gimbres also discloses wherein the controller comprises: an off-line portion; and [Gimbres: Para. 0067 and Fig. 2, Item dQ] an on-line portion configured to incorporate the first virtual sensor and the second virtual sensor; and [Gimbres: Para. 0067 and Fig. 2, Items 50, 52, & 58] wherein the off-line portion is configured to determine one or more differential equations for one of the first virtual sensor and the second virtual sensor. [Gimbres: Para. 0067 and Fig. 2, Item dQ]
Claim 8:
Gimbres and Wagner, as shown in the rejection above, discloses all the limitations of claim 1.
Gimbres also discloses wherein the controller comprises a plurality of control units and a first control unit of the plurality of control units incorporates the off-line portion and a second control unit of the plurality of control units that incorporates the on-
Claim 9:
Gimbres and Wagner, as shown in the rejection above, discloses all the limitations of claim 1.
Gimbres also discloses wherein: the first virtual sensor and the second virtual sensor are configured to estimate one or more parameters related to the operation of the engine; and the off-line portion of the controller is configured to derive an ordinary differential equation (ODE) model of the one or more parameters estimated by one or both of the first virtual sensor and the second virtual sensor into a differential algebraic equation (DAE) model of the one or more parameters estimated by one or both of the first virtual sensor and the second virtual sensor. [Gimbres: Para. 0067-0074 and Fig. 2, Items 50, 52, & 58]

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gimbres and Wagner as applied to claim 1 above, and further in view of Peczkowski (US 5,091,843) hereinafter Peczkowski.
Claim 2:
Gimbres and Wagner, as shown in the rejection above, discloses all the limitations of claim 1.
Gimbres doesn’t explicitly disclose wherein the first virtual sensor solves a differential algebraic equation to determine the one or more initial conditions for the second virtual sensor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gimbres and Wagner with the disclosure of Peczkowski to provide a more accurate engine model of a range of different operating ranges.
Claim 3:
Gimbres and Wagner, as shown in the rejection above, discloses all the limitations of claim 1.
Gimbres doesn’t explicitly disclose herein the second virtual sensor solves a differential algebraic equation to determine the values for one or more output parameters of the engine.
However, Peczkowski does disclose herein the second virtual sensor solves a differential algebraic equation to determine the values for one or more output parameters of the engine. [Peczkowski: Col. 4, Line 53 to Col. 7, Line 9]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gimbres and Wagner with the disclosure of Peczkowski to provide a more accurate engine model of a range of different operating ranges.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gimbres and Wagner as applied to claim 1 above, and further in view of Bruner et al. (US 2017/0234245 A1) hereinafter Bruner.
Claim 4:
Gimbres and Wagner, as shown in the rejection above, discloses all the limitations of claim 1.
Gimbres doesn’t explicitly disclose wherein the first virtual sensor incorporates an air-path state estimator configured to estimate one or more of an intake manifold temperature of the engine, intake manifold pressure of the engine, exhaust manifold pressure of the engine, an amount of fuel per stroke of the engine, intake manifold gas composition of the engine, in-cylinder charge mass, in-cylinder charge temperature, in-cylinder charge pressure, in-cylinder charge composition, residual mass temperature, and residual mass composition.
However, Bruner does disclose wherein the first virtual sensor incorporates an air-path state estimator configured to estimate one or more of an intake manifold temperature of the engine, intake manifold pressure of the engine, exhaust manifold pressure of the engine, an amount of fuel per stroke of the engine, intake manifold gas composition of the engine, in-cylinder charge mass, in-cylinder charge temperature, in-cylinder charge pressure, in-cylinder charge composition, residual mass temperature, and residual mass composition. [Para. 0087]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gimbres and Wagner with the disclosure of Bruner to minimize the number of required sensors.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gimbres and Wagner as applied to claim 1 above, and further in view of Roverso (US 2011/0313958 A1) hereinafter Roverso.
Claim 5:
Gimbres and Wagner, as shown in the rejection above, discloses all the limitations of claim 1.
Gimbres doesn’t explicitly disclose wherein the second virtual sensor incorporates a NOx concentration module.
However, Roverso does disclose wherein the second virtual sensor incorporates a NOx concentration module. [Para. 0105; "Nox Estimate"]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gimbres and Wagner with the disclosure of Roverso to minimize the number of required sensors.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gimbres and Wagner as applied to claim 1 above, and further in view of Bruner and Roverso.
Claim 6:
Gimbres and Wagner, as shown in the rejection above, discloses all the limitations of claim 1.

However, Bruner discloses wherein: the first virtual sensor incorporates an air-path state estimator [Para. 0087].
Further, Roverso discloses the second virtual sensor incorporates a NOx concentration module. [Para. 0105; "Nox Estimate"]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gimbres and Wagner with the disclosure of Bruner to minimize the number of required sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gimbres, Wagner, and Bruner with the disclosure of Roverso to minimize the number of required sensors.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gimbres and Wagner as applied to claim 1 above, and further in view of Gangopadhyay (US 7,117,078 B1) hereinafter Gangopadhyay.
Claim 10:
Gimbres and Wagner, as shown in the rejection above, discloses all the limitations of claim 1.
Gimbres doesn’t explicitly disclose further comprising: one or more turbochargers.

Further Gimbres discloses wherein the first virtual sensor solves one or more of the following: a differential equation of pressure between components in a volume of the engine; a differential equation of temperature between components of the engine; a differential equation of a mass fraction of a gas species in the engine; and a differential equation of a turbocharger speed of one or more turbochargers. [Gimbres: Para. 0067 and Fig. 2, Item dQ]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gimbres and Wagner with the disclosure of Gangopadhyay to provide an accurate engine model based on engine parameter inputs to provide better inputs for a controller thus improving performance and efficiency. 

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gimbres, Gangopadhyay, and Wagner.
Claim 11:
Gimbres discloses a method of controlling operation of an engine system, the method comprising: receiving values of one or more sensed parameters from a physical sensor, the one or more sensed parameters are related to an operation of an engine; [Gimbres: Para. 0062-0065 and Fig. 2, Items 50, 52, 58, 68, 70, "DA," "TEGR," "QNOx," & "MCI,"].

However, Gangopadhyay does disclose using a first differential algebraic equation to calculate one or more initial conditions of an in-cylinder gas based, at least in part, on the values of one or more sensed parameters received from the physical sensor [Gangopadhyay: Col. 4, Lines 40-64, Col. 6, Line 58 to Col. 9, Line 15, and Fig. 3B/C, Items 53, "T_im", "P_im", and "f_air_im"].
Further, Wagner discloses using a second differential algebraic equation to calculate one or more values of a parameter output from the engine based, at least in part on the one or more initial conditions of the in-cylinder gas [Wagner: Para. 0056-0086].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gimbres with the disclosure of Gangopadhyay to provide an accurate engine model based on engine parameter inputs to provide better inputs for a controller thus improving performance and efficiency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Gimbres and Gangopadhyay with the disclosure of Wagner to minimize the number of required sensors [Wagner: Para. 0004]
Claim 12:
Gimbres, Gangopadhyay, and Wagner, as shown in the rejection above, discloses all the limitations of claim 11.
	Gimbres also discloses wherein the sending the one or more control signals includes sending control signals to an on-board diagnostics system configured to monitor operation of the engine. [Gimbres: Para. 0002-0005 & 0055-0056 and Fig. 1, Item 30]
Claim 13:
Gimbres, Gangopadhyay, and Wagner, as shown in the rejection above, discloses all the limitations of claim 11.
Gimbres also discloses wherein the one or more initial conditions of the in-cylinder gas incorporate one or more of an intake manifold pressure of the engine, an intake manifold temperature of the engine, an exhaust manifold pressure of the engine, an amount of fuel per stroke of the engine, one or more gas compositions in an intake manifold of the engine, in-cylinder charge mass, in-cylinder charge temperature, in- cylinder charge pressure, in-cylinder charge compositions, residual mass temperatures, and residual mass compositions. [Gimbres: Para. 0065 and Fig. 2, Items "XO2," 50]
Claim 14:
Gimbres, Gangopadhyay, and Wagner, as shown in the rejection above, discloses all the limitations of claim 11.
Gimbres also discloses wherein the first differential algebraic equation and the second differential algebraic equation are configured in an off-line portion of a controller of the engine system. [Gimbres: Para. 0067-0074 and Fig. 2, Items 50, 52, & 58]
Claim 15:
Gimbres, Gangopadhyay, and Wagner, as shown in the rejection above, discloses all the limitations of claim 14.
Gimbres also discloses wherein in the off-line portion of the controller: the first differential algebraic equation is determined by converting a first ordinary differential equation configured to model engine parameter values to a same or lower number of differential equations including the first differential algebraic equation; and [Gimbres: Para. 0067-0074 and Fig. 2, Items 50, 52, & 58] the second differential algebraic equation is determined by converting a second ordinary differential equation configured to model engine parameter values to a same or lower number of differential equations including the second differential algebraic equation. [Gimbres: Para. 0067-0074 and Fig. 2, Items 50, 52, & 58]
Claim 16:
Gimbres, Gangopadhyay, and Wagner, as shown in the rejection above, discloses all the limitations of claim 11.
Gimbres also discloses wherein using the first differential algebraic equation to calculate one or more initial conditions of an in-cylinder gas includes solving one or more of the following: a differential equation of pressure between components in a volume of the engine; a differential equation of temperature between components of the engine; a differential equation of a mass fraction of a gas species in the engine; and a differential equation of a turbocharger speed of one or more turbochargers of the engine system. [Gimbres: Para. 0067-0074 and Fig. 2, Items 50, 52, & 58]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747